[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                      FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             October 22, 2007
                            No. 07-11543                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                   D. C. Docket No. 05-00414-CV-KD

BARBARA MORRIS,


                                                          Plaintiff-Appellant,


                                 versus


JOHN E. POTTER,


                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                           (October 22, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Barbara Morris appeals the district court’s grant of the United States Postal

Service’s (USPS) motion for summary judgment on her claims under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e. Morris raises two issues on

appeal, which we address in turn.

                                           I.

      Morris first asserts the district court erred in granting summary judgment for

USPS on her claims of racial and/or sex discrimination. Title VII prohibits

employers from discriminating “against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e-2(a)(1) (2003). In reviewing Title VII claims of discrimination supported

by circumstantial evidence, we use the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 93 S. Ct. 1817 (1973). Under that framework,

the plaintiff has the initial burden of establishing a prima facie case of

discrimination. Id. at 1824. To establish a prima facie case of racial and/or sex

discrimination, the plaintiff must show that (1) she belongs to a protected class;

(2) she was subjected to an adverse employment action; (3) her employer treated

similarly situated employees outside of her classification more favorably; and




                                           2
(4) she was qualified to do the job. See Holifield v. Reno, 115 F.3d 1555, 1562

(11th Cir. 1997) (considering racial discrimination).

      The district court did not err in granting the USPS’s motion for summary

judgment because Morris failed to satisfy her initial burden of establishing a prima

facie case of discrimination. See McDonnell Douglas Corp., 93 S. Ct. at 1824;

Holifield, 115 F.3d at 1562. While Morris established that she belonged to a

protected class and suffered an adverse employment action, she failed to

demonstrate that similarly situated employees were treated more favorably. See

Holifield, 115 F.3d at 1562. We have noted in a disparate discipline case that

“disciplinary measures undertaken by different supervisors may not be comparable

for purposes of Title VII analysis.” Jones v. Gerwens, 874 F.2d 1534, 1541 (11th

Cir. 1989). Morris pointed to other employees who had worn open-toed shoes and

evaded punishment; however, she did not establish that any of them were

supervised by Billy Spence, the acting supervisor who dismissed her, or by Robert

Johnson, the supervisor who previously instructed Spence to dismiss Morris if she

wore open-toed shoes again. See id. Thus, Morris failed to make out the third

prong of the prima facie case, and the district court did not err in granting the

USPS’s motion for summary judgment. See Damon v. Fleming Supermarkets of




                                           3
Florida, Inc., 196 F.3d 1354, 1357 (11th Cir. 1999) (reviewing the district court’s

order granting summary judgment de novo).

                                          II.

      Morris also contends the district court erred in granting summary judgment

for USPS on her claim of retaliation. Title VII prohibits an employer from

retaliating against an employee “because [the employee] has opposed any practice

made an unlawful employment practice . . . or because he has made a charge,

testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing under this sub-chapter [of Title VII].” 42 U.S.C. § 2000e-3(a) (2003). The

McDonnell Douglas burden-shifting framework applies to retaliation claims as

well. Johnson v. Booker T. Washington Broad. Serv., Inc., 234 F.3d 501, 511 n.10

(11th Cir. 2000).

      To establish a prima facie case of retaliation, the plaintiff must show that

(1) she participated in protected activity; (2) she was subjected to an adverse

employment action; and (3) the adverse employment action was causally connected

to her protected activity. Cooper v. Southern Co., 390 F.3d 695, 740 (11th Cir.

2004). Regarding the third element listed above, we construe the causal link

element broadly so “a plaintiff merely has to prove that the protected activity and




                                           4
the . . . [adverse] action are not completely unrelated.” Higdon v. Jackson, 393

F.3d 1211, 1220 (11th Cir. 2004).

      The district court did not err in granting USPS’s motion for summary

judgment because Morris failed to make out a prima facie case of retaliation. See

Damon, 196 F.3d at 1357 (reviewing the district court’s order granting summary

judgment de novo). Morris established that she engaged in protected activity and

suffered an adverse employment action, but she failed to demonstrate that the

adverse employment action was causally related to her prior Equal Employment

Opportunity Commission (EEOC) activity. See Cooper, 390 F.3d at 740. We have

held “[a] plaintiff satisfies this element if [s]he provides sufficient evidence of

knowledge of the protected expression and that there was a close temporal

proximity between this awareness and the adverse . . . action.” Higdon, 393 F.3d

at 1220 (internal quotations omitted).

      Morris did not establish that Spence knew about her prior EEOC activity or

that Johnson knew two of her EEOC complaints had been resolved in the months

immediately preceding her dismissal. Morris, therefore, failed to provide sufficient

evidence that her supervisors had knowledge of her protected expression.

Furthermore, even assuming that Johnson knew about the filing of one or more of

Morris’s prior five complaints, none of the complaints was filed in the two years



                                            5
preceding Morris’s dismissal, so temporal proximity is lacking. Accordingly, we

affirm the district court’s grant of summary judgment.

      AFFIRMED.




                                         6